UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 8/31/2014 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Value Fund ANNUAL REPORT August 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Important Tax Information 37 Information About the Renewal of the Fund’s Management Agreement 42 Board Members Information 44 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus International Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus International Value Fund, covering the 12-month period from September 1, 2013, through August 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. For the 12-month reporting period overall, international stock prices generally advanced as positive reactions to aggressively accommodative monetary policies in Europe and Japan more than offset concerns regarding intensifying geopolitical tensions and sluggish growth in emerging markets. However, most of the market’s advance was achieved during the first half of the reporting period, while the second half generally produced flat returns. Low inflation has enabled the European Central Bank to reduce short-term interest rates further, and value-added tax hikes in Japan did not shake confidence in the nation’s economic recovery. Meanwhile, China’s economic slowdown appears increasingly unlikely to devolve into a more severe financial crisis, and India’s stock market has surged in anticipation of a more business-friendly government. While these developments may portend well for stock prices over the foreseeable future, our portfolio managers are aware that some regions and industry groups have reached richer valuations. Therefore, selectivity and a long-term perspective seem likely to become more important determinants of investment success. As always, we suggest you talk regularly with your financial advisor to assess the potential impact of these and other developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation September 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2013, through August 31, 2014, as provided by D. Kirk Henry, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2014, Dreyfus InternationalValue Fund’s Class A shares produced a total return of 12.58%, Class C shares returned 11.68%, and Class I shares returned 13.01%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of 16.43% for the same period. 2 Developed international stock markets generally rallied over the reporting period in response to improving economic conditions in Europe and the United States. The fund produced lower returns than its benchmark, mainly due to disappointing security selections in the United Kingdom, Australia, and Hong Kong. The Fund’s Investment Approach The fund seeks long-term capital growth.The fund ordinarily invests most of its assets in securities of foreign companies which Dreyfus considers to be value companies. The fund’s investment approach is value-oriented and research-driven. In selecting stocks, we attempt to identify potential investments through extensive quantitative and fundamental research. Emphasizing individual stock selection over economic or industry trends, the fund focuses on three key factors: value, or how a stock is valued relative to its intrinsic worth based on traditional value measures; business health, or overall efficiency and profitability as measured by return on assets and return on equity; and business momentum, or the presence of a catalyst (such as corporate restructuring, change in management, or spin-off) that will trigger a price increase near term to midterm. The fund typically sells a stock when it is no longer considered a value company, appears less likely to benefit from the current market and economic environment, shows deteriorating fundamentals or declining momentum, or falls short of our expectations. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Developed Markets Advanced Along with Economic Prospects Western European equity markets gained ground from September 2013 through May 2014 as economic growth appeared to pick up in some core countries, such as Germany, and long-awaited signs of recovery emerged in some of the region’s more troubled economies, including Italy and Spain. Investors also responded positively to an unexpected reduction in short-term interest rates by the European Central Bank. In June and July 2014, however, many European stocks came under pressure due to disappointing second quarter economic growth rates and uncertainties regarding the impact of geopolitical instability in Ukraine and the Middle East. Nevertheless, European equity markets ended the reporting period with strong gains. Most developed markets in Asia produced more modestly positive returns. The Japanese stock market was constrained by reports of stalling industrial production and the fading benefits of the government’s aggressively stimulative monetary and fiscal policies. Other developed Asian markets, such as Hong Kong and Australia, were hampered by slowing growth in China. However, some emerging markets, such as India, produced robust gains in response to domestic political and economic reforms. Security Selection Strategy Produced Mixed Results While the fund participated in most of the market’s gains, a few holdings detracted from relative returns. In the United Kingdom, business outsourcing services provider Serco Group issued profit warnings and faced a slowing new business pipeline.The fund also held overweight exposure to relatively weak performing U.K. financial institutions, including banks Barclays and Standard Chartered. In Australia, QBE Insurance Group suffered declines due to struggles in its U.S. and Latin American markets, while grocery chain Metcash encountered difficulty in translating a major business purchase into higher earnings and market share. In China, mobile phone and consumer electronics assembler FIH Mobile lost ground. On a more positive note, the fund delivered relatively strong returns in several countries. In France, a diverse group of good individual stock selections were led by utilities, such as GDF Suez and Electricite de France; energy providers, such as Total; and pharmaceutical companies, such as Sanofi. Likewise, in Japan, top performers included technology companies, such as Fujitsu and Tokyo Electron ; energy producers, such as INPEX; telecommunications services providers, such as Nippon Telegraph 4 & Telephone; and industrial gas producer Taiyo Nippon Sanso .The fund also benefited from the rebounding Indian market through investments in State Bank of India as well as petrochemical and petroleum refiner Reliance Industries. Continuing to Find Attractive Investments Despite the recent gains in some international equity markets, we currently see opportunities for further gains stemming from positive prospects for gradual economic recovery in Japan, quantitative easing in Europe, and additional asset appreciation in the emerging markets.We believe the fund is currently well positioned to benefit from these positive potential market trends through balanced exposure across most of the major countries we cover. After trimming some technology and consumer staples investments that reached higher valuations, the fund ended the reporting period with mildly overweighted exposure to the financials, industrials, and, to a lesser degree, information technology sectors. September 15, 2014 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards.These risks are enhanced in emerging market countries. Please read the prospectus for further discussion of these risks. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through September 30, 2015. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries.The Index does not take into account fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class I shares of Dreyfus International Value Fund on 8/31/04 to a $10,000 investment made in the Morgan Stanley Capital International Europe, Australasia, Far East Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 8/31/14 1 Year 5 Years 10 Years Class A shares with maximum sales charge (5.75%) % % % without sales charge % % % Class C shares with applicable redemption charge † % % % without redemption % % % Class I shares % % % Morgan Stanley Capital International Europe, Australasia, Far East Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Value Fund from March 1, 2014 to August 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended August 31, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 7.61 $ 11.27 $ 5.45 Ending value (after expenses) $ 999.20 $ 995.30 $ 1,001.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended August 31, 2014 Class A Class C Class I Expenses paid per $1,000 † $ 7.68 $ 11.37 $ 5.50 Ending value (after expenses) $ 1,017.59 $ 1,013.91 $ 1,019.76 † Expenses are equal to the fund’s annualized expense ratio of 1.51% for Class A, 2.24% for Class C and 1.08% for Class I, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS August 31, 2014 Common Stocks—95.3% Shares Value ($) Australia—2.9% Australia & New Zealand Banking Group 30,841 962,917 Metcash 434,206 1,139,531 QBE Insurance Group 182,752 1,966,250 Austria—.7% Erste Group Bank 39,460 Belgium—.7% bpost 38,370 Brazil—1.0% Petroleo Brasileiro, ADR 75,380 China—2.5% Beijing Capital International Airport, Cl. H 1,250,000 977,413 CNOOC 625,000 1,256,444 FIH Mobile 842,000 a 474,776 Guangzhou Automobile Group, Cl. H 734,000 763,355 Denmark—.9% Carlsberg, Cl. B 13,230 France—10.1% BNP Paribas 17,500 1,181,444 Bouygues 37,493 1,376,195 Carrefour 27,098 939,454 Cie de St-Gobain 16,032 813,755 Danone 15,210 1,062,018 Electricite de France 22,569 733,805 GDF Suez 56,854 1,400,321 Sanofi 31,831 3,492,351 Total 49,760 3,281,547 Germany—5.2% Aixtron 87,540 a 1,148,512 Deutsche Bank 77,944 2,666,888 E.ON 49,640 902,059 LANXESS 18,290 1,132,280 Muenchener Rueckversicherungs 2,570 515,310 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany (continued) Siemens 7,130 893,194 Hong Kong—4.2% BOC Hong Kong Holdings 436,000 1,465,513 CITIC Pacific 493,000 959,276 COSCO Pacific 555,298 778,129 Esprit Holdings 824,430 1,338,227 Pacific Basin Shipping 714,000 438,531 Yue Yuen Industrial Holdings 287,000 890,620 India—1.8% Reliance Industries, GDR 42,074 b 1,400,223 State Bank of India, GDR 14,100 1,151,970 Ireland—.8% CRH 46,436 Israel—.9% Teva Pharmaceutical Industries, ADR 25,100 Italy—4.0% Assicurazioni Generali 80,350 1,642,769 Finmeccanica 104,776 a 980,219 Saras 513,780 a 613,652 Telecom Italia 1,205,720 a 1,387,023 UniCredit 131,820 1,020,182 Japan—19.1% Aisin Seiki 20,000 739,103 Credit Saison 71,000 1,410,515 East Japan Railway 17,600 1,367,301 Fujitsu 137,000 939,756 Honda Motor 58,900 1,988,714 INPEX 75,800 1,085,511 Matsumotokiyoshi Holdings 31,710 1,001,176 Mitsubishi UFJ Financial Group 575,900 3,311,100 10 Common Stocks (continued) Shares Value ($) Japan (continued) Nippon Express 249,890 1,143,233 Nippon Shokubai 119,000 1,443,395 Nippon Telegraph & Telephone 17,800 1,194,137 Nippon Telegraph & Telephone, ADR 3,300 111,012 Nissan Motor 82,900 795,974 Nomura Real Estate Holdings 75,100 1,354,824 Ricoh 122,400 1,324,054 Sawai Pharmaceutical 18,200 1,037,301 Shimamura 15,100 1,361,315 Sumco 108,100 930,920 Sumitomo Electric Industries 73,100 1,070,030 Sumitomo Mitsui Financial Group 31,000 1,251,531 Sumitomo Mitsui Trust Holdings 232,560 954,201 Yamada Denki 330,000 1,059,349 Netherlands—4.0% Aegon 109,081 862,260 ING Groep 74,800 a 1,028,542 Koninklijke Philips 68,224 2,078,830 NN Group 12,810 374,255 Randstad Holding 27,351 1,327,731 Norway—.3% Norsk Hydro 73,008 Russia—.5% Gazprom, ADR 91,520 Singapore—.5% DBS Group Holdings 51,101 South Africa—.2% Murray & Roberts Holdings 100,393 a South Korea—2.1% KB Financial Group 4,000 163,913 KB Financial Group, ADR 35,564 1,447,099 Korea Electric Power 12,110 504,011 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) South Korea (continued) Samsung Electronics 740 900,597 Spain—.5% Banco Popular Espanol 118,270 Sweden—3.1% Electrolux, Ser. B 53,880 1,366,802 Ericsson, Cl. B 141,490 1,764,260 Getinge, Cl. B 44,910 1,173,954 Switzerland—7.7% ABB 74,710 a 1,695,125 Credit Suisse Group 81,970 a 2,310,750 Holcim 12,660 a 1,006,677 Novartis 41,046 3,681,867 Roche Holding 4,010 1,169,301 UBS 52,288 a 937,488 United Kingdom—21.6% Anglo American 38,823 986,108 ArcelorMittal 82,370 1,198,654 Barclays 387,699 1,444,635 BHP Billiton 42,440 1,343,952 BP 416,008 3,326,420 esure Group 358,870 1,578,799 Friends Life Group 171,046 870,905 GlaxoSmithKline 112,902 2,763,696 Home Retail Group 424,988 1,292,546 HSBC Holdings 270,585 2,928,837 Royal Bank of Scotland Group 203,190 a 1,223,809 Royal Dutch Shell, Cl. A 80,949 3,276,341 Serco Group 253,454 1,306,065 Standard Chartered 141,657 2,852,612 Tesco 452,260 1,726,496 Unilever 51,633 2,279,237 Total Common Stocks (cost $150,371,196) 12 Preferred Stocks—1.4% Shares Value ($) Germany Volkswagen (cost $2,203,997) 9,100 Other Investment—3.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,790,000) 4,790,000 c Total Investments (cost $157,365,193) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts GDR—Global Depository Receipts a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At August 31, 2014, this security was valued at $1,400,223 or 1.0% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 29.4 Materials 6.1 Industrial 13.1 Information Technology 5.3 Energy 11.6 Money Market Investment 3.4 Health Care 10.4 Utilities 2.5 Consumer Discretionary 9.7 Telecommunication Services 1.9 Consumer Staples 6.7 † Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES August 31, 2014 Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 152,575,193 136,093,632 Affiliated issuers 4,790,000 4,790,000 Cash denominated in foreign currencies 656,272 654,383 Dividends receivable 539,359 Receivable for shares of Common Stock subscribed 464 Prepaid expenses 14,618 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 169,211 Cash overdraft due to Custodian 146,997 Payable for shares of Common Stock redeemed 667,565 Payable for investment securities purchased 309,883 Interest payable—Note 2 1,212 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 163 Accrued expenses 86,912 Net Assets ($) Composition of Net Assets ($): Paid-in capital 237,806,947 Accumulated undistributed investment income—net 1,898,353 Accumulated net realized gain (loss) on investments (82,504,907 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (16,489,880 ) Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 48,052,237 7,287,811 85,370,465 Shares Outstanding 3,754,225 576,914 6,701,585 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended August 31, 2014 Investment Income ($): Income: Cash dividends (net of $332,475 foreign taxes withheld at source): Unaffiliated issuers 3,765,254 Affiliated issuers 2,867 Total Income Expenses: Management fee—Note 3(a) 1,419,222 Shareholder servicing costs—Note 3(c) 282,347 Custodian fees—Note 3(c) 86,574 Professional fees 70,104 Distribution fees—Note 3(b) 59,904 Registration fees 43,805 Directors’ fees and expenses—Note 3(d) 17,122 Prospectus and shareholders’ reports 16,898 Interest expense—Note 2 3,491 Loan commitment fees—Note 2 1,318 Miscellaneous 30,587 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (141,922 ) Less—reduction in fees due to earnings credits—Note 3(c) (70 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 9,923,611 Net realized gain (loss) on forward foreign currency exchange contracts (136,664 ) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 4,341,953 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (18 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended August 31, 2014 2013 Operations ($): Investment income—net 1,878,741 2,276,509 Net realized gain (loss) on investments 9,786,947 3,117,463 Net unrealized appreciation (depreciation) on investments 4,341,935 25,123,949 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (877,464 ) (1,779,844 ) Class C (70,871 ) (98,693 ) Class I (1,320,570 ) (1,603,998 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 23,744,575 12,719,514 Class C 459,266 146,329 Class I 24,670,716 3,686,507 Dividends reinvested: Class A 833,178 1,718,394 Class C 40,444 54,020 Class I 1,184,689 1,424,443 Cost of shares redeemed: Class A (51,790,279 ) (54,174,851 ) Class C (1,711,841 ) (1,916,922 ) Class I (6,058,957 ) (19,133,866 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 135,600,004 164,041,050 End of Period Undistributed investment income—net 1,898,353 2,259,459 16 Year Ended August 31, 2014 2013 Capital Share Transactions: Class A a Shares sold 1,865,718 1,206,880 Shares issued for dividends reinvested 67,464 169,634 Shares redeemed (4,139,037 ) (4,951,509 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C a Shares sold 36,863 13,612 Shares issued for dividends reinvested 3,299 5,364 Shares redeemed (135,371 ) (176,471 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I Shares sold 1,948,730 332,712 Shares issued for dividends reinvested 96,710 141,454 Shares redeemed (485,579 ) (1,796,033 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended August 31, 2013, 12,494 Class C shares representing $147,433 were exchanged for 12,389 Class A shares. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended August 31, Class A Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.54 9.76 10.69 10.37 11.02 Investment Operations: Investment income—net a .15 .15 .17 .20 .15 Net realized and unrealized gain (loss) on investments 1.30 1.85 (.80 ) .26 (.65 ) Total from Investment Operations 1.45 2.00 (.63 ) .46 (.50 ) Distributions: Dividends from investment income—net (.19 ) (.22 ) (.30 ) (.14 ) (.15 ) Net asset value, end of period 12.80 11.54 9.76 10.69 10.37 Total Return (%) b 12.58 20.76 (5.89 ) 4.32 (4.66 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.59 1.61 1.63 1.54 1.54 Ratio of net expenses to average net assets 1.49 1.51 1.53 1.49 1.54 Ratio of net investment income to average net assets 1.17 1.40 1.74 1.70 1.29 Portfolio Turnover Rate 65.25 43.35 40.93 60.72 55.35 Net Assets, end of period ($ x 1,000) 48,052 68,771 93,078 102,606 112,716 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. 18 Year Ended August 31, Class C Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.41 9.64 10.51 10.19 10.84 Investment Operations: Investment income—net a .04 .06 .10 .11 .06 Net realized and unrealized gain (loss) on investments 1.29 1.83 (.79 ) .25 (.65 ) Total from Investment Operations 1.33 1.89 (.69 ) .36 (.59 ) Distributions: Dividends from investment income—net (.11 ) (.12 ) (.18 ) (.04 ) (.06 ) Net asset value, end of period 12.63 11.41 9.64 10.51 10.19 Total Return (%) b 11.68 19.82 (6.55 ) 3.48 (5.49 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.37 2.39 2.38 2.31 2.33 Ratio of net expenses to average net assets 2.27 2.29 2.28 2.26 2.33 Ratio of net investment income to average net assets .35 .60 .99 .91 .56 Portfolio Turnover Rate 65.25 43.35 40.93 60.72 55.35 Net Assets, end of period ($ x 1,000) 7,288 7,667 7,998 11,573 14,604 a Based on average shares outstanding. b Exclusive of sales charge. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended August 31, Class I Shares 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 11.51 9.74 10.67 10.36 11.02 Investment Operations: Investment income—net a .20 .19 .23 .28 .22 Net realized and unrealized gain (loss) on investments 1.29 1.84 (.81 ) .22 (.68 ) Total from Investment Operations 1.49 2.03 (.58 ) .50 (.46 ) Distributions: Dividends from investment income—net (.26 ) (.26 ) (.35 ) (.19 ) (.20 ) Net asset value, end of period 12.74 11.51 9.74 10.67 10.36 Total Return (%) 13.01 21.27 (5.41 ) 4.67 (4.37 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.20 1.21 1.19 1.15 1.22 Ratio of net expenses to average net assets 1.10 1.11 1.09 1.09 1.22 Ratio of net investment income to average net assets 1.56 1.76 2.29 2.29 1.93 Portfolio Turnover Rate 65.25 43.35 40.93 60.72 55.35 Net Assets, end of period ($ x 1,000) 85,370 59,161 62,965 91,998 97,429 a Based on average shares outstanding. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus International Value Fund (the “fund”) is a separate diversified series of Advantage Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eleven series, including the fund. The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue 500 million shares of $.001 par value Common Stock.The fund currently offers three classes of shares: Class A (200 million shares authorized), Class C (100 million shares authorized) and Class I (200 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 22 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 24 The following is a summary of the inputs used as of August 31, 2014 in valuing the fund's investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 134,050,777 — — Equity Securities— Foreign Preferred Stocks † 2,042,855 — — Mutual Funds 4,790,000 — — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† — (163) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. At August 31, 2014, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended August 31, 2014 were as follows: Affiliated Investment Value Value Net Company 8/31/2013 ($) Purchases ($) Sales ($) 8/31/2014 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,870,000 62,840,000 59,920,000 4,790,000 3.4 (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S.These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. 26 (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended August 31, 2014, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended August 31, 2014, the fund did not incur any interest or penalties. Each tax year in the four-year period ended August 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. At August 31, 2014, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,900,466, accumulated capital losses $81,346,849 and unrealized depreciation $17,650,051. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to August 31, 2014. If not applied, $24,770,979 of the carryover expires in fiscal year 2017 and $41,505,182 expires in fiscal year 2018. The fund has $15,070,688 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended August 31, 2014 and August 31, 2013 were as follows: ordinary income $2,268,905 and $3,482,535, respectively. During the period ended August 31, 2014, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign exchange gains and losses and passive foreign investment companies, the fund increased accumulated undistributed investment income-net by $29,058 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $265 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 9, 28 2013, the unsecured credit facility with Citibank, N.A. was $210 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended August 31, 2014 was approximately $315,900 with a related weighted average annualized interest rate of 1.11%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of 1% of the value of the fund’s average daily net assets and is payable monthly.The Manager has agreed to waive receipt of a portion of the fund’s management fee, in the amount of .10% of the value of the fund’s average daily net assets from September 1, 2013 through September 30, 2015. The reduction in expenses, pursuant to the undertaking, amounted to $141,922 during the period ended August 31, 2014. During the period ended August 31, 2014, the Distributor retained $1,557 from commissions earned on sales of the fund’s Class A shares and $1,526 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended August 31, 2014, Class C shares were charged $59,904 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended August 31, 2014, Class A and Class C shares were charged $152,164 and $19,968, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended August 31, 2014, the fund was charged $12,769 for transfer agency services and $944 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $70. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended August 31, 2014, the fund was charged $86,574 pursuant to the custody agreement. The fund compensated The Bank of New York Mellon under a cash management agreement that was in effect until September 30, 2013 for performing certain cash management services related to fund subscriptions and redemptions. During the period ended August 31, 2014, the fund was charged $25 pursuant to the cash management 30 agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended August 31, 2014, the fund was charged $8,296 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $121,040, Distribution Plan fees $4,650, Shareholder Services Plan fees $12,339, custodian fees $37,527, Chief Compliance Officer fees $1,154 and transfer agency fees $4,666, which are offset against an expense reimbursement currently in effect in the amount of $12,165. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended August 31, 2014 amounted to $89,611,126 and $100,417,478, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended August 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. The following summarizes open forward contracts at August 31, 2014: Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 9/2/2014 a 33,908 56,319 56,292 (27 ) Danish Krone, Expiring 9/2/2014 b 249,969 44,230 44,094 (136 ) Gross Unrealized Depreciation ) Counterparties: a Northern Trust b Goldman Sachs International In December 2011, with clarification in January 2013, FASB issued guidance that expands disclosure requirements with respect to the offsetting of certain assets and liabilities. The fund adopted these disclosure provisions during the current reporting period. These disclosures are required for certain investments, including derivative financial instruments subject to master netting arrangements (“MNA”) or 32 similar agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to MNA in the Statement of Assets and Liabilities. At August 31, 2014, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Forward contracts — (163 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities — (163 ) Derivatives not subject to MNA or similar agreements — — Total gross amount of assets and liabilities subject to MNA or similar agreements — (163 ) The following table presents derivative assets and liabilities net of amounts available for offsetting under MNA and net of related collateral pledged, if any, as of August 31, 2014: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparties Liabilities ($) 1 for Offset ($) Pledged ($) 2 Liabilities ($) Goldman Sachs International (136 ) — — (136 ) Northern Trust (27 ) — — (27 ) Total ) — — ) 1 Absent a default event or early termination, over-the-counter derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral pledged may be more than the amount shown due to overcollateralization. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) The following summarizes the average market value of derivatives outstanding during the period ended August 31, 2014: Average Market Value ($) Forward contracts 588,046 At August 31, 2014, the cost of investments for federal income tax purposes was $158,525,364; accordingly, accumulated net unrealized depreciation on investments was $17,641,732, consisting of $5,546,930 gross unrealized appreciation and $23,188,662 gross unrealized depreciation. 34 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus International Value Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus International Value Fund (one of the series comprising Advantage Funds, Inc.) as of August 31, 2014, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of August 31, 2014 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus International Value Fund at August 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York October 28, 2014 The Fund 35 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the fund’s foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby reports the following information regarding its fiscal year ended August 31, 2014: —the total amount of taxes paid to foreign countries was $319,528. —the total amount of income sourced from foreign countries was $4,107,490. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2014 calendar year with Form 1099-DIV which will be mailed in early 2015.Also, certain dividends paid by the fund may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Reconciliation Act of 2003. Of the distributions paid during the fiscal year, $2,268,905 represents the maximum amount that may be considered qualified dividend income. 36 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2014, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2013, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or below the Performance Group and Performance Universe medians for the various periods, except for the one-year period when the fund’s performance was above the Performance Group and Performance Universe medians. The Board noted that Dreyfus had added the fund’s current lead portfolio manager to the fund in 2011 and that he was appointed lead portfolio manager in 2013. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. 38 Dreyfus representatives noted that Dreyfus has agreed to waive receipt of a portion of the fund’s management fee in the amount of .10% of the value of the fund’s average daily net assets until September 30, 2014. On or after September 30, 2014, Dreyfus may terminate this expense waiver at any time. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the fee waiver arrangement and its effect on Dreyfus’ profitability.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board considered on the advice of its counsel the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board noted Dreyfus’ efforts to improve performance and the fund’s improved performance and agreed to continue to closely monitor performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. 40 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 41 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (70) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) No. of Portfolios for which Board Member Serves: ————— Peggy C. Davis (71) Board Member (2006) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 52 ————— David P. Feldman (74) Board Member (1996) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1985-present) Other Public Company Board Membership During Past 5Years: • BBH Mutual Funds Group (5 registered mutual funds), Director (1992-present) No. of Portfolios for which Board Member Serves: 38 ————— Ehud Houminer (74) Board Member (1993) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Membership During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-2012) No. of Portfolios for which Board Member Serves: 62 42 Lynn Martin (74) Board Member (2012) Principal Occupation During Past 5Years: • President of The Martin Hall Group LLC, a human resources consulting firm (2005-2012) Other Public Company Board Memberships During Past 5Years: • AT&T Inc., a telecommunications company, Director (1999-2012) • Ryder System, Inc., a supply chain and transportation management company, Director (1993-2012) • The Proctor & Gamble Co., a consumer products company, Director (1994-2009) • Constellation Energy Group Inc., Director (2003-2009) No. of Portfolios for which Board Member Serves: 38 ————— Robin A. Melvin (50) Board Member (2012) Principal Occupation During Past 5Years: • Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013-present) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Dr. Martin Peretz (75) Board Member (2006) Principal Occupation During Past 5Years: • Editor-in-Chief Emeritus of The New Republic Magazine (2010-2011) (previously, Editor-in-Chief, 1974-2010) • Director of TheStreet.com, a financial information service on the web (1996-2010) No. of Portfolios for which Board Member Serves: 38 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. James F. Henry, Emeritus Board Member Dr. Paul A. Marks, Emeritus Board Member Philip L.Toia, Emeritus Board Member The Fund 43 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 142 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. She is 51 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. She is 41 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. She is 58 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since February 1991. SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 38 years old and has been an employee of the Manager since March 2013. 44 JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 55 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 167 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 167 portfolios). He is 57 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director of UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President of Citi Global Wealth Management. He is an officer of 65 investment companies (comprised of 162 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Distributor since October 2011. The Fund 45 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Opportunistic Midcap Value Fund ANNUAL REPORT August 31, 2014 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Information About the Renewal of the Fund’s Management Agreement 38 Board Members Information 40 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Opportunistic Midcap Value Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Opportunistic MidcapValue Fund, covering the 12-month period from September 1, 2013, through August 31, 2014. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite occasional bouts of heightened volatility, U.S. stocks generally gained ground steadily over the reporting period as the domestic economy rebounded. As a result, most broad measures of equity market performance established a series of new record highs over the past 12 months. Growth-oriented and more economically sensitive stocks generally fared well over the reporting period’s first half, but value-oriented stocks rallied more strongly over the second half. We remain cautiously optimistic regarding the U.S. stock market’s prospects. We currently expect the economy to continue to accelerate as several long-standing drags, including tight fiscal policies and private sector deleveraging, fade from the scene. Of course, a number of risks remain, including the possibilities of higher short-term interest rates and intensifying geopolitical turmoil.Therefore, we suggest you talk regularly with your financial advisor to assess the potential impact of these and other macroeconomic developments on your investments. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation September 15, 2014 2 DISCUSSION OF FUND PERFORMANCE For the period of September 1, 2013, through August 31, 2014, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the 12-month period ended August 31, 2014, Dreyfus Opportunistic Midcap Value Fund’s Class A shares produced a total return of 25.32%, Class C shares returned 24.35%, Class I shares returned 25.62%, and Class Y shares returned 26.02%. 1 In comparison, the fund’s benchmark, the Russell Midcap ® Value Index (the “Index”), produced a 27.20% total return for the same period. 2 Midcap stocks climbed during the reporting period in an environment of improving economic growth.The fund produced strong absolute returns but lagged its benchmark due to security selection shortfalls in the consumer staples and information technology sectors as well as the impact of fund fees and expenses that are not reflected in the benchmark’s results. The Fund’s Investment Approach The fund seeks to surpass the performance of the Index by investing in midcap companies with market capitalizations between $1 billion and $25 billion at the time of purchase. The fund’s portfolio managers identify potential investments through extensive quantitative and fundamental research conducted by the team’s dedicated sector specialists. The fund focuses on individual stock selection (a “bottom-up” approach), emphasizing three key factors: relative value, business health, and business momentum. The portfolio managers use an opportunistic value style in an attempt to benefit from valuation inefficiencies and underappreciated fundamental prospects present in the marketplace.To do this, the portfolio managers use mid-cycle estimates, growth prospects, the identification of a revaluation catalyst, and competitive advantages as some of the factors in the valuation assessment. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Midcap Stocks Advanced Strongly in a Broad Market Rally Stocks generally gained value over the fall of 2013 in response to encouraging economic data, enabling several broad measures of U.S. stock market performance to end 2013 near record highs. The market relinquished some of its gains in January 2014 amid concerns regarding economic slowdowns in the world’s emerging markets, but stocks rebounded in February when those worries proved to be overblown.Another bout of weakness in the spring stemmed from the adverse impact of unusually harsh winter weather on economic activity. The market downturn hit the information technology and biotechnology industry groups particularly hard, triggering a shift in market leadership from more aggressive growth stocks to their better established, value-oriented counterparts. It became clear in the spring that the economic recovery had resumed, driving stocks of all capitalization ranges to a series of new record highs over the reporting period’s final three months. While large-, mid-, and small-cap stocks produced double-digit returns, on average, in this constructive environment, the shift in market leadership to more conservative companies caused midcap stocks to modestly trail their large-cap counterparts for the reporting period overall. However, midcap stocks produced higher returns than small-cap stocks, and midcap value-oriented stocks generally outperformed midcap growth stocks. Fund Strategies Produced Mixed Results Although the fund participated in most of the value-oriented midcap stock market’s gains, its relative performance was constrained by a handful of disappointments in the consumer staples and information technology sectors. Most notably, beauty products seller Avon Products failed to execute an expected turnaround in its business. In the information technology sector, Xilinx suffered when Chinese telecommunications companies began to move away from the programmable devices maker’s technologies. These developments prompted the elimination of Avon Products and Xilinx from the fund’s portfolio. Another technology holding, communications equipment producer JDS Uniphase, trailed market averages despite improved fundamental prospects, which we expect to boost future financial results. Likewise, electronic components distributors Avnet and Arrow Electronics disappointed when pent-up enterprise demand failed to materialize, but we recently have seen hints of greater capital spending as the economy improves. 4 The fund achieved better relative performance in the financials sector, where online brokers E
